                                                                                 CLERK'S OFFICE U.S. DIST. COURT
                                                                                        AT ROANOKE, VA
                                                                                             FILED
                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE WESTERN DISTRICT OF VIRGINIA
                                 ROANOKE DIVISION                                  JU
                                                                                  BY:
DALE W. AKERS,                                )
                                              )
       Appellant,                             )        Civil Action No. 7:19CV00037
                                              )
v.                                            )        FINAL ORDER
                                              )
CHRISTOPHER MICALE, et al.,                   )        By: Hon. Glen E. Conrad
                                              )        Senior United States District Judge
       Appellees.                             )


       This case is before the court on appeal from the United States Bankruptcy Court for the

Western District of Virginia. For the reasons stated in the accompanying memorandum opinion,

it is now

                                          ORDERED

that the decision of the bankruptcy court is AFFIRMED.

       The Clerk is directed to strike this matter from the active docket of the court and to send

copies of this order and the accompanying memorandum opinion to all counsel of record.

       DATED: This     ~~~ay of September, 2019.


                                                  Senior United States District Judge
